--------------------------------------------------------------------------------

Exhibit 10.3
 
EXCHANGE AGREEMENT


This Exchange Agreement (this “Agreement”) dated and effective June 10, 2015, is
by and between, Hydrocarb Energy Corporation, an Nevada corporation (the
“Company”) and Kent P. Watts, an individual (“Watts”), each a “Party” and
collectively the “Parties”.


W I T N E S S E T H:


WHEREAS, on December 9, 2013 (“Acquisition Date”), the Company acquired
Hydrocarb Corporation, a Nevada corporation (“HCN” and the “HCN Acquisition”)
pursuant to a Share Exchange Agreement (“Exchange Agreement”) dated November 27,
2013;


WHEREAS, the purchase price agreed to be paid by the Company pursuant to the
Exchange Agreement included 8,188 shares of the Company’s Series A 7%
Convertible Voting Preferred Stock (the “Series A Preferred Stock”) issuable to
Watts, the Company’s Chief Executive Officer and Chairman, a holder of
convertible preferred stock in HCN in exchange of 100% of Watt’s preferred stock
in HCN;


WHEREAS, the Series A Preferred Stock had a value of $3,275,200 (8,188 shares at
a par value of $400 per share);


WHEREAS, in connection with certain due diligence subsequently undertaken by the
Company, it came to the attention of the Company that although the Company
previously believed, on advice of prior counsel, that the Board of Directors of
the Company had the authority under the Company’s Articles of Incorporation, as
amended, to unilaterally authorize preferred stock, including the designation of
the Series A Preferred Stock, that under applicable Nevada law, unless such
preferred stock is specifically authorized in a Nevada corporation’s articles,
no preferred stock can be designated or issued. As such, the Company’s Board of
Directors did not have authority under the Articles of Incorporation, as
amended, and applicable Nevada law to designate the Series A Preferred Stock or
to file such certificate of designations with the Secretary of State of Nevada
and such designation was invalid (the “Ineffective Designation”);


WHEREAS, as a result of the above, the Company and Watts now believe that the
Series A Preferred Stock was never validly issued or outstanding and the filing
of the Series A Preferred Stock designation with the consent of the Board of
Directors and without shareholder approval, was invalid and had no legal effect;


WHEREAS, notwithstanding the fact that the Company is seeking shareholder
approval for the ratification of the designation of the Series A Preferred Stock
at the Company’s 2015 Annual Shareholders Meeting, the Company and Watts desire
for Watts to exchange all rights he has to the 8,188 Series A Preferred Stock
shares (the “Series A Shares”) and all accrued and unpaid dividends which would
have accrued and be due thereon, in the event the Series A Preferred was
properly designated and issued, totaling an aggregate of $327,879 as of the date
of this Agreement (collectively, the “Accrued Dividends”) into 32 Units (as
defined below) which the Company is in the process of offering in a private
offering to ‘accredited investors’; and
 
Exchange Agreement
 
Page 1 of 7

--------------------------------------------------------------------------------

WHEREAS, the Company and Watts desire to set forth in writing the terms and
conditions of their agreement and understanding concerning exchange of the
Series A Preferred Shares and Accrued Dividends for Units.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the sufficiency and
receipt of, the Parties hereto agree as follows:


1.             Mutual Representations, Covenants and Warranties of the Parties.
Each of the Parties, for themselves and for the benefit of each of the other
Parties hereto, represents, covenants and warranties that:


1.1.            Such Party has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement constitutes the legal, valid
and binding obligation of such Party enforceable against such Party in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles;


1.2.            The execution and delivery by such Party and the consummation of
the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (i) constitute a violation of
any law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any agreement, contract or understanding
to which such Party or its assets are bound or affected; and


1.3.            Any individual executing this Agreement on behalf of an entity
has authority to act on behalf of such entity and has been duly and properly
authorized to sign this Agreement on behalf of such entity.


2.             Exchange.


2.1.            In exchange for the right to receive the Series A Preferred
Shares and in full consideration for such Series A Preferred Shares and the
Accrued Dividends, the Company agrees to issue Watts an aggregate of 32 “Units”,
each consisting of (a) 25,000 shares of the Company’s restricted common stock;
and (b) Convertible Subordinated Promissory Notes with a face amount of $100,000
(in the form of Convertible Subordinated Promissory Note being offered by the
Company to ‘accredited investors’ in the Company’s current private placement
offering of Units)(the “Exchange”).  As such, Watts will receive an aggregate of
800,000 shares of common stock (the “Shares”) and a Convertible Subordinated
Promissory Note with an aggregate principal amount of $3.2 million and a
maturity date of June 4, 2018 (the “Convertible Note” in the form of Exhibit A
hereto) in connection with the Exchange which shall be issued promptly after the
Parties entry into this Agreement.  The Convertible Note is convertible into
common stock of the Company at any time at Watt’s option at a conversion price
of $4 per share, and is automatically convertible into shares of Series B
Convertible Preferred Stock of the Company upon designation of such Series B
Convertible Preferred Stock with the Secretary of State of Nevada.
 
Exchange Agreement
 
Page 2 of 7

--------------------------------------------------------------------------------

2.2.            In consideration for the issuance of the Shares and the
Convertible Note, Watts agrees to release the Company from any obligation to
issue the Series A Preferred Shares or to pay the Accrued Dividends.


3.             Full Satisfaction. Watts agrees that he is accepting the Shares
and the Convertible Note in full and complete satisfaction and exchange of his
rights to receive the Series A Preferred Stock and the Accrued Dividends and
that as such Watts will no longer have any rights to such Series A Preferred
Stock or Accrued Dividends at such time as the Shares and Convertible Note have
been issued to Watts.


4.            Release. In connection with the Exchange and in consideration for
the Shares and the Convertible Note, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by Watts, Watts
hereby releases, acquits and forever discharges the Company and the Company’s
current, past and future Affiliates, agents, directors, officers, servants,
representatives, successors, shareholders, employees, attorneys, and assigns
(the “Released Parties”) from all actions, causes of action, suits, debts, dues,
sums of money, accounts, reckonings, covenants, controversies, agreements,
promises, variances, trespasses, damages, judgments, claims and demands, whether
asserted or unasserted, whether known or unknown, suspected or unsuspected,
which they ever had or now have, upon or by reason of any manner, cause, causes
or thing whatsoever, in law or equity and all rights, obligations, claims,
demands, whether in contract, tort, or state and/or federal law (each a “Claim”)
arising from or relating to, or associated with the Series A Preferred Stock,
Accrued Dividends and the Ineffective Designation (the “Release”). “Affiliate”
means (x) any Person directly or indirectly controlling, controlled by or under
common control with another Person, (y) any manager, director, officer, partner
or employee of a Person, or (z) any spouse, spousal equivalent or other
cohabitant occupying a relationship generally equivalent to that of a spouse,
father, mother, brother, sister or descendant of a Person; a Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through ownership of voting securities,
by contract, or otherwise. “Person” means any natural person, corporation,
general partnership, limited partnership, limited liability company, limited
liability partnership, proprietorship, business or statutory trust, trust,
union, association, instrumentality, governmental authority or other entity,
enterprise, authority, or unincorporated entity.
 
Exchange Agreement
 
Page 3 of 7

--------------------------------------------------------------------------------

5.            Representations, Warranties, Confirmations and Acknowledgements of
Watts. Watts hereby represents and warrants to the Company, that:


5.1.            Watts is an “accredited investor”, as such term is defined in
Regulation D of the Securities Act of 1933, as amended (the “Securities Act”)
and is also the Chief Executive Officer of, and a director of, the Company;


5.2.            Watts will acquire the Shares, the Convertible Note, the Series
B Convertible Preferred Stock (if applicable), and any shares of common stock
issuable upon conversion of the Convertible Note and/or Series B Convertible
Preferred Stock (if applicable)(collectively, the “Securities”) for his own
account and not with a view to a sale or distribution thereof as that term is
used in Section 2(a)(11) of the Securities Act, in a manner which would require
registration under the Securities Act or any state securities laws;


5.3.            Watts has such knowledge and experience in financial and
business matters that Watts is capable of evaluating the merits and risks of the
Securities. Watts can bear the economic risk of the Securities, has knowledge
and experience in financial business matters and is capable of bearing and
managing the risk of investment in the Securities. Watts recognizes that the
Securities have not been registered under the Securities Act, nor under the
securities laws of any state and, therefore, cannot be resold unless the resale
of the Securities is registered under the Securities Act or unless an exemption
from registration is available. Watts has carefully considered and has, to the
extent Watts believes such discussion necessary, discussed with his
professional, legal, tax and financial advisors, the suitability of an
investment in the Securities for his particular tax and financial situation and
he and his advisers, if such advisors were deemed necessary, have determined
that the Securities are a suitable investment for him. Watts confirms that he
has not been offered the Securities by any form of general solicitation or
advertising; and


5.4.            Watts understands and acknowledges that each certificate or
instrument representing the Securities will be endorsed with the following
legend (or a substantially similar legend), unless or until registered under the
Securities Act:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
 
Exchange Agreement
 
Page 4 of 7

--------------------------------------------------------------------------------

6.             No Prior Assignments.  Watts represents that he has not
previously assigned, in whole or in part, any rights to the Series A Preferred
Stock or Accrued Dividends, nor any claim, demand and/or causes of action
against the Company or the Company’s Affiliates, agents, officers, directors,
servants, representatives, successors, employees, attorneys, or assigns in
connection with such Series A Preferred Stock, Accrued Dividends or the
Ineffective Designation, to any Person prior to the Effective Date of this
Agreement.


7.             Further Assurances. The Company and Watts agree that, from time
to time, each of them will take such other action and to execute, acknowledge
and deliver such contracts, deeds, representations, confirmations or other
documents as may be reasonably requested and necessary or appropriate to allow
for the issuance of the Securities and the Exchange.


8.             Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
Parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
Parties, whether written, oral or otherwise.


9.             Controlling Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas and applicable laws
of the United States of America.


10.         Construction. When used in this Agreement, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular,
and words importing the masculine gender include the feminine and neuter
genders; (v) any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email; (ix)
reference to a particular statute, regulation or Law means such statute,
regulation or Law as amended or otherwise modified from time to time; (x) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
and (xi) the paragraph and section headings contained in this Agreement are for
convenience only, and shall in no manner be construed as part of this Agreement.
 
Exchange Agreement
 
Page 5 of 7

--------------------------------------------------------------------------------

11.  Savings Clause. If any provision of this Agreement is prohibited by law or
held to be unenforceable, the remaining provisions hereof shall not be affected,
and this Agreement shall continue in full force and effect as if such
unenforceable provision had never constituted a part hereof, and the
unenforceable provision shall be automatically amended so as best to accomplish
the objectives of such unenforceable provision within the limits of applicable
law.
 
12.          Review and Construction of Documents. Watts represents to the
Company and the Company represents to Watts, that (a) before executing this
Agreement, said Party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said Party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said Party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
Parties and their respective counsel.


13.         Counterparts and Signatures. This Agreement and any signed agreement
or instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .peg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party, each other party shall re execute the original form of this
Agreement and deliver such form to all other parties. No party shall raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.


 [Remainder of page left intentionally blank. Signature pages follow.]
 
Exchange Agreement
 
Page 6 of 7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.


“Company”
     
Hydrocarb Energy Corporation
     
By:
/s/ Charles F. Dommer      
Its:
President

 

 
Printed Name: 
Charles F. Dommer        
“Watts”

 

 
/s/ Kent P. Watts
 
Kent P. Watts

 
Exchange Agreement
 
Page 7 of 7

--------------------------------------------------------------------------------

EXHIBIT A


[Attach Convertible Note]
 
 

--------------------------------------------------------------------------------